DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021, has been entered.
Response to Amendment
	Applicant’s amendment and remarks filed March 26, 2021, are responsive to the office action mailed March 26, 2020.  Claims 1-18 were previously pending and claims 1, 8, and 16, have been amended.  Claims 1-18 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 102 in the previous office action
s 1-15 and 17 were rejected under 35 U.S.C. 102(b) as being anticipated by Ginsburg et al. (Paper No. 20200321; US Pub. No. 2003/0154142 A1).  The amendment has overcome this ground of rejection of these claims.
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed March 26, 2021, have been fully considered but they are not persuasive.  Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Applicant argues “claims 1-7 are a physical system that includes remote terminals for initiating and transmitting data including buyer bids and seller offers; and a central trade exchange system having a software application…”.  Remarks p.7.  These elements were and are addressed in detail in the rejection and it is noted that applicant has failed to consider and address the explanation contained therein.  Applicant has also failed to address the 2019PEG.  As noted in the detailed rejection, the law regarding subject matter eligibility applies to all statutory classes of invention.  A system by itself is not a statutory class of invention.  A software application by itself is not a statutory class of invention.  Had the “central trade exchange system having a software application” been claimed alone they would have been additionally rejected based on failure to recite a statutory class.  The “physical” part of applicant’s argued “physical system” relies entirely on recitations of “remote terminals” that are claimed as tangential user input/output terminals, and “a trading system,” that relies on 35 USC 112 sixth paragraph for the importation of generic hardware elements.  These are treated in detail in the rejection.  Applicant argues “The Examiner cites to examples where computers Remarks p.8.  This is not a true statement.  The present claims do not concern optimization of computers.  They suggest the use of a few generic computer devices in a system to optimize buyer-seller trades in an advertising market.  The closest precedent addressed in the MPEP is OIP Techs. v. Amazon.com, wherein “offer-based price optimization” was held to be a fundamental economic practice and a concept relating to agreements between people or performance of financial transactions.  OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015), See MPEP 2106.04(a)(2) “Examples of Concepts The Courts Have Identified As Abstract Ideas.”  Applicant may wish to consider the stated rationale for the rejection based on the 2019PEG in future responses.  It might also be helpful to review MPEP 2106 generally, and MPEP 2106.07(b) in particular.
Pertaining to rejection under 35 USC 102 in the previous office action
Applicant’s arguments, see remarks filed March 26, 2021, with respect to the rejection of claims 1-15 and 17 under 35 U.S.C. 102(b) as being anticipated by Ginsburg et al. (Paper No. 20200321; US Pub. No. 2003/0154142 A1), have been fully considered and are persuasive.  This rejection of claims 1-15 and 17 has been withdrawn.
Applicant argues that the prior art “process is directed to the objective only of maximizing a seller’s profits by bundling the seller’s items to maximize the seller's profits on inventory of perishable items.”  Remarks p.9.  Although establishing a patentable distinction between a claimed invention and prior art requires that the recited claims contain limitations that are distinguishable from those in the prior art, applicant’s Remarks p.10.  Although this characterization is not an identical recitation to that appearing in the claims, it is a reasonably accurate abbreviated characterization of the limitations:
“a software application in the trading system that processes the buyer bids and the seller offers simultaneously to identify a set of trades in audience items between a plurality of buyers and a plurality of sellers which optimizes gains obtained by the buyers and the sellers from the set of trades in audience items based on the bids and offers received by said trading system, and that calculates a market clearing price for each audience item in the set of trades based on all audience items that are bought or sold in the simultaneous set of trades,” claim 1, and

“simultaneously processing the buyer bids and the seller offers to identify … all different possible sets of trades between buyers and sellers in audience items and further identify a set of trades in audience items which optimize gains obtained by buyers and sellers based on the bids and the offers received…; calculating a market clearing price for each audience item in the set of trades that optimize gains obtained by buyers and sellers.” Claims 8 and 16.

The prior art does not disclose these features.  It should however be noted that “calculating a market clearing price for each audience item in the set of trades,” has not been introduced or otherwise described in applicant’s disclosure.  See rejection under 35 USC 112 first paragraph.  This element has been interpreted as a calculation of a price at which all available advertising time on a given broadcast show is fully sold to an advertiser (purchaser) that intends to use the time for advertising rather than resale.  If this feature in combination with the identification of the above described and claimed 37 CFR 1.75(d)(1).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “calculating a market clearing price” is not introduced in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “trading system,” and “central trade exchange system,” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed subject matter does not conform to the disclosure in a manner such that a person of ordinary skill in the art would recognize the invention as being that 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “central trade exchange system” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether the recitation 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
In the event applicant intends the “central trade exchange system” to have a function and therefore invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim would also be rejected because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It is noted that the specification does describe the “central trade exchange system” as including the “trading system,” and the “trading system” is described as including sufficient structure.  The “trading system” in the claims is however explicitly recited as performing certain functions and it is therefore unclear whether it is also performing the functions that applicant indicates may be performed by the “central trade exchange system.”  If this is the case applicant’s use of such cryptic claim language results in unclear limitations and the claims therefore are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
In the instant case claims 1-7 are directed to a machine and claims 8-18 are directed to a process.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1. These claims also recite, inter alia,
“initiating and transmitting data including buyer bids and seller offers; and a central trade exchange system including a trading system that receives buyer bids entered by a plurality of buyers and offers entered by a plurality of sellers, … a software application in the trading system that processes the buyer bids and the seller offers simultaneously to identify a set of trades in audience items between a plurality of buyers and a plurality of sellers which optimizes gains obtained by the buyers and the sellers from the set of trades in audience items based on the bids and offers received by said trading system, and that calculates a market clearing price for each audience item in the set of trades based on all audience items that are bought or sold in the simultaneous set of trades, wherein the audience items comprise a plurality of categories of audience items in the central trade exchange system, and wherein the sellers can submit a unique offer for each category of the audience items in the plurality of categories of audience items.”  Claim 1.
 
“receiving bids from a plurality of buyers to buy audience items and a plurality of seller offers to sell audience items, wherein the buyer bids specify reach and/or frequency requirements; simultaneously processing the buyer bids and the seller offers to identify given the constraints imposed by individual reach and/or frequency of requirements of buyers, all different possible sets of trades between buyers and sellers in audience items and further identify a set of trades in audience items which optimize gains obtained by buyers and sellers based on the bids and the offers received…; calculating a market clearing price for each audience item in the set of trades that optimize gains obtained by buyers and sellers; identifying rejected buyer bids and rejected seller offers; and transmitting electronic notifications of accepted buyer bids and seller offers forming the set of trades, and said rejected buyer bids and said rejected seller offers….”  Claim 8, and

“receiving bids from a plurality of buyers to buy audience items and a plurality of seller offers to sell audience items, wherein the buyer bids specify reach and/or frequency requirements; simultaneously processing the buyer bids and the seller offers to identify given the constraints imposed by individual reach and/or frequency of requirements of buyers, all different possible sets of trades between buyers and sellers in audience items and further identify a set of trades in audience items which optimize gains obtained by buyers and sellers based on the bids and the offers received…; calculating a market clearing price for each audience item in the set of trades that optimize gains obtained by buyers and sellers; identifying rejected buyer bids and rejected seller offers; and transmitting electronic notifications of accepted buyer bids and seller offers forming the set of trades, said rejected buyer bids and said rejected seller offers,… wherein each of a first buyer and a second buyer submit bids, and the method further comprises specifying a logical condition for the first buyer's bid of a form "bid X for an N-Second spot that immediately follows/precedes a spot acquired by the second buyer" so that the second buyer's bid is accepted only if the first buyer's bid is accepted.”  Claim 16.

The above limitations are all abstract, each on its own and altogether in combination.  Altogether in combination they merely recite a more detailed abstract idea.  This is because they fall within the grouping of abstract ideas described as certain methods of organizing human activity, for example fundamental economic principles or practices 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are, in claims 1-7, remote terminals and a software application in a trading system, said trading system otherwise interpreted under 35 USC 112 paragraph six, means plus function, as essentially the same structure explicitly claimed in claim 8, and in claims 8-18, a trading system comprising a computer having a processor, data storage, and a software application for operating an automated exchange, remote buyer terminals and remote seller terminals.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the remote terminals serve only as input/output nodes for the buyer and seller users of the system, and the “trading system” via the processor, storage, and “a software application,” is broadly and generally recited as performing all remaining steps, claimed as abstractions by way of descriptive intended results of functionally nonspecific activities.  The additional elements therefore cannot integrate the judicial exception into a practical application because they lack sufficient technological substance and specificity to indicate anything to which the abstract elements could be practically applied.  They do not improve the functioning of any MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Claimed elements that are not abstract are identified broadly and generically and are recited as merely applying the method, and systems or system elements are described as merely having the intended use of performing the method.  The method itself is described only by way of the intended general results of 
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claim are mere props supporting instructions to implement the abstract idea(s) or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to any such problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the certain methods of organizing human activity, fundamental economic principles or practices, commercial interactions, marketing or sales activities or behaviors, and/or business relations, in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, the dependent claims do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-18 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Potentially Allowable Subject Matter
Claims 1-18 would be allowable if rewritten to overcome the rejections under 35 USC 101 and 35 USC 112 set forth in this Office action.

The following is a statement of reasons for the indication of potentially allowable subject matter:
Independent claims 1, 8, and 16, recite the limitations noted above in Response to Arguments, Pertaining to rejection under 35 USC 102 in the previous office action.  The most closely applicable prior art has thus been previously introduced and distinguished by amendment and argument during the course of prosecution.  The most closely applicable prior art not previously discussed is Phan et al. (Pub. No. US 2006/0253323 A1).

		Examiner notes that claims 16 and 18 were objected to as depending from rejected claims in parent application 11803452, now abandoned, but were indicated to contain otherwise allowable subject matter. Reasons for indication of allowable subject matter were included in that application, including a discussion of closest known art.  Claims 16 and 18 are no longer considered allowable due to more recent judicial precedents concerning 35 USC 101 and the resulting determination that all present claims are directed to ineligible subject matter.  This was also discussed in parent application 14019208.  Claims 16 and 18 are further rejected herein under 35 USC 112 first paragraph, as noted.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features presently claimed.  It should be noted that this conclusion is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        May 6, 2021